DETAILED ACTION
Allowable Subject Matter
Claims 1–14 and 16 are allowed. Claim 1 has been amended, claims 2, 4, 7–9, 12, 14–18 are original or previously presented, and claims 3, 5–6, 10–11, 13, and 18–20 remain withdrawn in the amendment filed by Applicant on July 6th, 2022.
Please refer to the Examiner amendments below.
In the interest of compact prosecution, an interview was conducted with Applicant to add allowable subject matter to the independent claims. Please refer to the Interview Summary of July 12th, 2022 for further details.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6th, 2022 has been entered.
	
Terminal Disclaimer
The terminal disclaimer filed on July 19th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/721930 and 15/721931 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between section (2) species A–N,  section (3) species A, B, section (4) species C, D, section (5) species of first material, section (6) species of second material, and section (7) species of rotation inducing assembly, as set forth in the Office action mailed on April 17th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between all of species (2)–(7) is withdrawn.  Claim 3, 5–6, 10–11, and 13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant's amendments to claims 2, 4, 7–9, 12, 14–18 filed on July 6th, 2022 are accepted because no new matter has been entered.
The former rejections of claims under 35 U.S.C. §101, §112(a), and §112(b) are withdrawn in view of the Examiner amendments and in consideration of the following:
Applicant has presented multiple evidence of fusion taking place. Applicant has cited recent peer reviewed articles pertaining to the invention and cited the manuscripts “Electron Catalyzed Fusion”, “CR-39 report”, “Enhancement of Nuclear Fusion in Plasma Oscillation Systems”, and “Observation of Proton-Boron Fusion Products from Rotating Plasma Device” that show experimental results of particles and energies that may only be obtained through nuclear fusion. In addition, Applicant has cited results in the submitted Specification in Figs. 7–8F and at [0148] for example. See also copending case  15/721933 (Remarks 11-12 filed April 26th, 2022) and copending case 15/721930 (Remarks filed April 14th, 2022). Therefore the Office is persuaded that the invention has some function, not necessarily achieving the net production of energy but achieving fusion nonetheless. 
Furthermore, Applicant states in the Specification at [0120] that although various theories for fusion are postulated within the Specification, there was no requirement to provide or address the theory and therefore the claimed invention is not limited by the possible theory supporting the results. The Office interprets this statement to mean that the theories presented may not necessarily be valid or may change.
In allowing the claimed invention, the Office makes no assertions as to the merits of the theories presented in this application. Furthermore, the Office makes no assertions as to whether these assemblies will work to create fusion conditions as intended.

Claim Interpretation
The term “aneutronic” and “neutronic”, as applied in claims 2 and 3, are being interpreted as fusion reactions that produce essentially no neutrons, or substantial amounts of neutrons, following the Specification [0077] and [0082], depending on the combination of materials used.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Vincent M. DeLuca on July 12th, 2022 with confirmation on July 19th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently amended) A system for the controlled fusion reaction of materials comprising:
	a. a concentric superconducting magnet 
	b. [[an]] a concentric inner housing located within the cavity, the inner housing comprising an inner surface, the inner surface defining a controlled pressure chamber, wherein the chamber is configured to be cylindrical and oriented such that an axis of symmetry of the chamber is parallel to the magnetic field of the superconducting magnet;
	c. a concentric outer electrode located within the inner housing;
	d. a concentric inner electrode located at the radial center of the chamber, at least partially covered with insulation;
	e. [[c.]] a working gas inlet line located within the inner electrode, which introduces a first working material for forming an ionized plasma located within the chamber 
	f.  [[d.]] a second material mounted on an inner surface of the outer electrode facing an exposed portion of the inner electrode 
	g. [[e.]] a photon source operatively coupled to the chamber, wherein the photon source is configured to irradiate at least the first working material to create a photon pressure sufficient to cause the first working material to rotate within the chamber 
	

	h.  a continuous wave discharge circuit, which delivers a voltage between the inner electrode and the outer electrode to ionize a component of the first working material to create a plasma; and
	i. a pulse discharge circuit that delivers a current pulse through the plasma between the inner and outer electrodes of approximately 10 to 15 millisecond duration and induces rotation of the plasma and a surrounding neutral gas in conjunction with the Lorentz force caused by the superconducting magnet;
	wherein the rotation of the plasma and neutral gas within the chamber may reach up to about 100,000 RPS, which compresses the plasma against the second material mounted on the inner surface of the outer electrode by the centrifugal effect, and thereby providing conditions for a fusion reaction between the first working material and the second material during rotation of the plasma.

2. (Previously presented) The system of claim 1, wherein the system is configured to cause the fusion reaction to be aneutronic.

3. (Previously presented- Rejoined) The system of claim 1, wherein the system is configured to cause the fusion reaction to be neutronic.

4. (Currently amended) The system of claim 1, wherein the first working material comprises hydrogen.

5. (Currently amended- Rejoined) The system of claim 1, wherein the first working material comprises a material selected from the group consisting of hydrogen, deuterium, tritium, helium, argon, neon, xenon, nitrogen, and oxygen.

6. (Currently amended- Rejoined) The system of claim 1, wherein the first working material comprises a vaporized solid.

7. (Currently amended) The system of claim 1, wherein the first working material comprises a material selected from the group consisting of hydrogen, helium, argon, and a vaporized solid.

8. (Original) The system of claim 1, wherein the second material comprises boron.

9. (Original) The system of claim 8, wherein the second material comprises boron-11.

10. (Original- Rejoined) The system of claim 1, wherein the second material comprises lithium.

11. (Original- Rejoined) The system of claim 10, wherein the second material comprises lithium-6.

12. (Currently amended) The system of claim 4, wherein the first working material comprises hydrogen-1.

13. (Original- Rejoined) The system of claim 1, wherein the second material comprises a material selected from the group consisting of boron nitride and lanthanum hexaboride.

14. (Currently amended) The system of claim 1, wherein the first working material and the second material[[s]] comprise materials selected from the group consisting of boron, nitride, lanthanum hexaboride, hydrogen, deuterium, tritium, helium, argon, neon, xenon, nitrogen, oxygen, vaporized solids, hydrogen-1, boron-11, lithium-6, lithium-7, helium-3, and nitrogen-15.

15. (Cancelled)

16. (Currently amended) The system of claim 1 [[15]], wherein has the capability of creating a magnetic field of at least about 0.5 Tesla.

17. (Cancelled) 

18. (Cancelled) 

19. (Cancelled) 

20. (Cancelled) 

The following is an examiner’s statement of reasons for allowance: Please refer to the explanations provided in the attached interview agenda of July 12th, 2022. No prior art, either alone or in combination teaches or suggests the stated rotation speeds used for a centrifugal effect to cause impact of neutral and charged particles, carried by a drag-type effect of the charged particles moving under a Lorentz force, against a fixed target in a specific location facing an exposed portion of an inner electrode in a cylindrical chamber, using the claimed continuous wave and pulse discharge techniques, along with the claimed type of direct energy conversion assembly, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628